IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT

                                   __________________________

                                          No. 99-10160
                                       Summary Calendar
                                   __________________________

MILAGROS C. ALVARADO,

                                                                                  Plaintiff-Appellant,

versus

DILLARD’S DEPARTMENT STORES,

                                                                                Defendant-Appellee.

                    ___________________________________________________

                            Appeal from the United States District Court
                                for the Northern District of Texas
                                         (98-CV-204-A)
                    ___________________________________________________

                                            July 12, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

         In this employment discrimination case, Plaintiff-Appellant Milagros C. Alvarado seeks

reversal of the district court’s denial of her motion to amend her complaint and grant of summary

judgment in favor of Defendant-Appellee Dillard Department Stores,1 dismissing Alvarado’s action.

We affirm.



         *
          Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.
         1
             The proper name of Defendant-Appellee is Dillard Texas Operating Limited Partnership.
        Following the termination of her employment for the purported reason that she had violated

company rules by conducting personal business while “on the clock,” Alvarado filed this lawsuit

against Dillard’s, advancing retaliation claims under Title VII and national origin discrimination claims

under 42 U.S.C. § 1981. Alvarado now concedes that such grounds are not actionable under § 1981.

        We have now carefully considered the Memorandum Opinion and Order entered on January

15, 1999 by the district court, and have independently reviewed the summary judgment record on

appeal and the law as set forth in the district court’s opinion and the appellate briefs of counsel, both

of whom advised in their respective briefs that oral argument would not be helpful in this case. As

a result of our review, we are convinced that the district court was correct in its grant of Dillard’s

motion for summary judgment dismissing Alvarado’s lawsuit. Therefore, for the reasons given by

the district court, its judgment is, in all respects,

AFFIRMED.




                                                        2